 



EXHIBIT 10.45

SEPARATION AGREEMENT AND RELEASE

     THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into by
and between Questcor Pharmaceuticals, Inc. (“Questcor” or the “Company”) and R.
Jerald Beers (“Employee”), collectively (the “Parties”), effective as of
March 3, 2005 (the “Date of this Agreement”).

     WHEREAS, Employee is employed by the Company; and

     WHEREAS, Employee and the Company desire to terminate the employment
relationship on mutually agreed terms.

     For and in consideration of the foregoing recitals and the mutual covenants
and agreements set forth herein, the Company and Employee agree as follows:

     1.       Termination of Employment. Employee’s employment with the Company
is hereby terminated effective as of March 3, 2005 (the “Date of Termination”).
Employee understands that they are giving up any right or claim to continuing or
future employment with the Company and any benefits or compensation therefrom.

     2.       Compensation and Accrued Vacation. The Company shall pay Employee
the sum of: (i) unpaid salary earned by Employee in the amount of $2,711.44 (two
thousand seven hundred eleven dollars and forty-four cents), less tax
withholding required by law and any additional applicable withholdings or
deductions; and (ii) accrued vacation in the amount of $9,557.81 (nine thousand
five hundred fifty-seven dollars and eighty-one cents), less tax withholding
required by law and any additional applicable withholdings or deductions. Except
as set forth herein, Employee acknowledges that she has received all
compensation and benefits to which he is entitled through the Date of
Termination.

     3.       Severance Payment to Employee and Continuation of Benefits.

               a.       On the Release Effective Date (defined in paragraph
4(c)(6)), or as soon thereafter as administratively practicable, the Company
will pay to Employee a severance benefit, at their last effective rate of pay,
made on the Company’s regular payroll dates (the “Severance Payments”),
consistent with the Company’s then current payroll practice, for a period of six
months (the “Severance Period”) following the date of termination. The first
Severance Payment will be made to the Employee on the first regular payroll date
following the Release Effective Date. Any payment made to Employee in accordance
with this Section 3 shall be made only to the extent the General Release set
forth in Section 4 becomes irrevocable in accordance with Section 4(c)(6).

               b.       Employee will be entitled to continuation of medical,
dental and vision insurance, if he timely elects to continue coverage under
COBRA. If Employee timely elects to continue coverage under COBRA, the Company
will pay the medical, dental and vision insurance premiums for a period equal to
that of the severance period. Employee will not accrue

 



--------------------------------------------------------------------------------



 



any additional benefits, including but not limited to, vacation, holiday pay or
stock option vesting during the Severance Period.

     4.       Release of the Company.

               a.       General Release. Employee hereby releases and forever
discharges the Company, its parents, subsidiaries, affiliates, and their
respective representatives, predecessors, successors, assigns, shareholders,
members, partners, officers, directors, employees, accountants, insurers,
lawyers, agents and all persons acting in concert with them (the “Company
Releasees”), of and from any and all manner of action or actions, causes or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liabilities, claims, demands, damages, losses, costs or
expenses, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which he now has or may hereafter have against
the Company Releasees by reason of any and all acts, omissions, events or facts
occurring or existing prior to the Date of this Agreement except as expressly
provided herein. The Claims released hereunder include, without limitation, any
alleged breach of any employment agreement; any alleged breach of any covenant
of good faith and fair dealing, express or implied; any alleged torts or other
alleged legal restrictions relating to Employee’s employment and the termination
thereof; and any alleged violation of any federal, state or local statute or
ordinance including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Federal Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the California Fair Employment and Housing
Act, and the California Labor Code, which concern his employment or termination
thereof. This General Release shall not apply to Employee’s right to receive the
benefits provided for in this Agreement; or rights to 401(k) plan and/or
employee welfare benefits that have vested and accrued prior to the Date of
Termination.

               b.       Release of Unknown Claims.

     EMPLOYEE ACKNOWLEDGES THAT HE IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

EMPLOYEE BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS HE
MAY HAVE THEREUNDER AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES
OF SIMILAR EFFECT.

               c.       Release of Age Discrimination Claims. Employee agrees
and expressly acknowledges that this General Release includes a waiver and
release of all claims that Employee has or may have under the Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The
following terms and conditions apply to and are part of the waiver and release
of the ADEA claims under this Agreement:

                         (1)       That this section and this Agreement are
written in a manner calculated to be understood by Employee.

2



--------------------------------------------------------------------------------



 



                         (2)       The waiver and release of claims under the
ADEA contained in this Agreement does not cover rights or claims that may arise
after the date on which Employee signs this Agreement.

                         (3)       This Agreement provides for consideration in
addition to anything of value to which Employee is already entitled.

                         (4)       Employee is advised to consult an attorney
before signing this Agreement.

                         (5)       Employee is granted forty-five (45) days
after Employee is presented with this Agreement to decide whether or not to sign
this Agreement. If Employee executes this Agreement prior to the expiration of
such period, Employee does so voluntarily and after having had the opportunity
to consult with an attorney.

                         (6)       Employee may revoke this Agreement within
seven (7) days of execution of the Agreement by Employee. Unless revoked by
Employee, this General Release shall become irrevocable upon the expiration of
such 7-day period (“Release Effective Date”). In the event of such a revocation,
Employee shall not be entitled to the consideration for this General Release set
forth in Sections 3 and 4.

               d.       No Assignment of Claims. Employee represents and
warrants to the Company Releasees that there has been no assignment or other
transfer of any interest in any Claim which Employee may have against the
Company Releasees, and Employee agrees to indemnify and hold the Company
Releasees harmless from any liability, claims, demands, damages, costs, expenses
and attorneys’ fees incurred as a result of any person asserting any such
assignment or transfer of any rights or Claims under any such assignment or
transfer from such Party.

               e.       No Suits or Actions. Employee has not filed any claims,
actions or charges against the Company Releasees. Employee agrees that if he
hereafter commences, joins in, or in any manner seeks relief through any suit:
arising out of, based upon, or relating to any of the Claims released hereunder,
or in any manner asserts against the Company Releasees any of the Claims
released hereunder, then he will pay to the Company Releasees, in addition to
any other damages caused thereby, all attorneys’ fees incurred by the Company
Releasees in defending or otherwise responding to said suit or Claim; provided,
however, that the requirement of payment of fees and/or damages shall not apply
to claims or a challenge to the release of claims under the Age Discrimination
in Employment Act.

     5.       Terminated Agreements. The offer of employment letter dated
September 2, 2003 entered into between the employee and the Company (the
“Terminated Agreement”), is hereby terminated in its entirety and the
obligations of the Parties thereunder are hereby terminated. Employee waives any
and all rights, claims, benefits and awards under the Terminated Agreement and
releases the Company from liability for any and all rights, claims, benefits or
awards due Employee thereunder. Employee further acknowledges and agrees that
the Terminated Agreement shall have no further force and effect.

3



--------------------------------------------------------------------------------



 



     6.       Confidentiality of the Agreement. The Parties and their respective
agents, representatives, shareholders, officers, directors, attorneys,
employees, assigns, subsidiaries, affiliates, related companies, parent
companies, partners, partnerships, insurers, and predecessor or successor
companies shall maintain in strict confidence and shall not disclose the
contents of this Agreement (including the consideration received hereunder).
Notwithstanding the foregoing, such information may be disclosed by a party
(a) in a legal action or proceeding to prove, interpret, or enforce this
Agreement; (b) by order of a court of competent jurisdiction; and (c) to its own
employees, outside accountants, financial advisors, lawyers, lenders, potential
lenders, insurers, or shareholders and taxing authorities to the extent
necessary to permit such individuals or entities to perform required tax,
accounting, insurance, financial, legal, or administrative tasks or services.

     7.       Surviving Agreements. Nothing contained in this Agreement is
intended to or shall be construed to release or waive any rights of the parties
under any agreement restricting solicitations of customers or employees of the
Company, or concerning the intellectual property of the Company.

     8.       No Admission. Employee further understands and agrees that neither
the payment of money nor the execution of this Agreement shall constitute or be
construed as an admission of any liability whatsoever by the Company Releasees.

     9.       Acknowledgment. Employee represents and warrants that he has read
this Agreement, that Employee has had adequate time to consider it; understands
the meaning and application of this Agreement; and has signed this Agreement
knowingly, voluntarily and of his own free will with the intent of being bound
by it.

     10.       Severability; Modification of Agreement. If any provision of this
Agreement shall be found invalid or unenforceable in whole or in part, then such
provisions shall be deemed to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable or shall be deemed
excised from this Agreement as such circumstances may require, and this
Agreement shall be construed and enforced to the maximum extent permitted by law
as if such provision had been originally incorporated herein as so modified or
restricted or as if such provision had not been originally incorporated herein,
as the case may be.

     11.       Return of Company Property. On or before the Date of this
Agreement, Employee shall return all Company property in his possession.

     12.       No Solicitation. For a period of twelve (12) months after the
Date of this Agreement, Employee shall not solicit, induce or encourage any of
the Company’s employees, agents, independent contractors or consultants to end
their relationship with the Company, or recruit, hire or otherwise induce any
such person to perform services for Employee, or any other person, firm or
company.

     13.       No Disparagement. The Parties shall not make any disparaging or
derogatory comments concerning each other. The Parties shall further refrain
from making any derogatory or disparaging comments toward other Company
employees, consultants or independent contractors.

4



--------------------------------------------------------------------------------



 



     14.       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns. Notwithstanding the foregoing, neither this
Agreement nor any rights hereunder may be assigned to any party by the Company
or Employee without the prior written consent of the other party hereto.

     15.       Headings. The headings in this Agreement are for convenience
only, and shall not be given any affect in the interpretation of this Agreement.

     16.       Waiver. No waiver of any provision of this Agreement shall be
valid unless it is in writing and signed by the party against whom the waiver is
sought to be enforced. The failure of a party to insist upon strict performance
of any provision of this Agreement in anyone or more instances shall not be
construed as a waiver or relinquishment of the right to insist upon strict
compliance with such provision in the future.

     17.       Entire Agreement; No Oral Modification. This is the entire
agreement between the parties with respect to the subject matter hereof.
Employee represents and warrants that no promise or inducement has been offered
or made except as set forth herein and that the consideration stated herein is
the sole consideration for this Agreement. Any other promises, written or oral,
are replaced by the provisions of this document, and are no longer effective
unless they are contained in this document. This Agreement may not be modified
other than in a writing executed by both parties and stating its intent to
modify or supersede this Agreement.

     18.       Choice of Law. The parties agree that this Agreement shall be
construed and enforced in accordance with the laws of the State of California
without regard to the conflict of laws provisions thereof.

     19.       Arbitration. Any dispute or controversy arising under or in
connection with this agreement shall be determined at the option of either party
by binding arbitration in the County of Alameda, California, in accordance with
the rules of the American Arbitration Association then in effect; provided,
however, that to the extent such rules conflict with applicable law as to the
requirements to enforce this arbitration agreement, that shall be read to
conform to applicable law to the extent required for enforcement of this
arbitration agreement. The Arbitrator may award costs and fees in accordance
with applicable law, however, in no event shall Employee be required to incur
any costs unique to arbitration. The Arbitrator’s Award shall be in writing.
Judgement may be entered on the arbitrator’s award in any court having
jurisdiction. The parties hereby waive any right to a jury trial as to any claim
subject to this arbitration provision.

///

///

///

///

///

5



--------------------------------------------------------------------------------



 



20.       Counterparts; Fax Signatures. This Agreement may be executed in
counterparts. The parties may execute faxed copies of this Agreement, and faxed
signatures may be relied upon by either party.

     
R. Jerald Beers
  Questcor Pharmaceuticals, Inc.
 
   
/s/ R. JERALD BEERS
  By: /s/ FREDRIC I. STORCH
 
   
Date: March 26, 2005
  Title: Sr. Director, Human Resources & Administration
 
   

  Date: March 28, 2005

6